This is an appeal from a judgment in favor of plaintiff setting aside an alleged sale of capital stock and reinstating former officers and directors of defendant corporation, directing accounting by the defendants of corporate income and return of the capital stock of said corporation to the original holders thereof upon payment of certain taxes which were paid by the plaintiff prior to the entry of judgment. The facts contained in the record amply support the judgment appealed from. Judgment unanimously affirmed, with costs. Present — Hill, P. J., Crapser, Bliss, Heffernan and Foster, JJ.